Vinje, J.
The defendant company’s contention that the order is not appeal-able under sec. 3069, Stats., is well taken. State ex rel. Schumacher v. Markham, 162 Wis. 55, 155 N. W. 917. Plaintiff concedes this, but claims that the order is made appealable by sub. (d), sec. 1797 — 16, Stats., which provides that “Either party to said action” (namely, an action to set aside an order or judgment of the commission), “within sixty days after service of a copy of the order or judgment of the circuit court, may appeal to the supreme court.” It is clear that the order or judgment referred to in the section quoted means an order or judgment on the merits of the action and not a mere interlocutory order relating to practice. That such is the proper construction is made certain by the language of sec. 1797- — 17, providing that in *438such actions the practice and rules of evidence shall be the same as in civil actions except as otherwise provided.
By the Court.- — Appeal dismissed.